DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2021 has been entered.
Response to Arguments
Applicant's arguments filed 11 May 2021 have been fully considered but they are not persuasive.
First, the amendment to claim 10 overcomes the objection to claim 10, which is accordingly withdrawn.
Second, the amendments to the dependent claims overcome the previous rejections under 35 U.S.C. 112(b) which are accordingly withdrawn.
In this respect, regarding the independent claims, the examiner firstly considers the preamble phrase “for reducing vehicle deterioration” to be a non-limiting recitation of intended use not necessary to give life, meaning, and vitality to the claim.1
Moreover, the examiner considers the independent claim phrases regarding the “assumption” when construed in the context of a pattern analyzer having an artificial neural network, to be indefinite, since he cannot tell what might or might not be or evidence or constitute the assumption, or how the operation(s) of the pattern analyzer or the artificial neural network might be somehow based on the assumption.
Regarding claim 8, the examiner still sees antecedent basis issues for “the decision to remove” in line 12, with the examiner suggesting a rectification for this issue below (e.g., changing an “or” to “and”).
Third, regarding the claim rejections under 35 U.S.C. 101, applicant’s arguments are not persuasive.
Applicant argues in this respect:
“Applicant has amended the claims to define an "artificial" neural network as supported by claim [0019] of the specification. Both the "restricted Boltzmann machine" and the "convolution neural network" are examples of artificial neural networks. Artificial neural networks are defined, e.g., in Wikipedia, as biologically inspired computational systems. 
Applicant submits that the claims are not directed to an abstract idea or any other judicial exception. Even if, arguendo, the claims were to be judged to be directed to a judicial exception, that judicial exception is integrated into a practical application of that exception. 
With respect to the claims being directed to an abstract idea, Applicant notes that the MPEP 2106.04(a)(2) specifies that claim limitations that cannot be practically performed in the human mind do not recite a mental process. Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See SRI Int'l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 

In applicant’s disclosure, there is apparently no description (that the examiner can see) of particular use of a neural network for performing any of the steps/acts claimed in any of the independent claims.  The neural network is merely one generic example provided for the pattern analyzer, and no details of analyzing any patterns with the neural network are apparently provided.  The only disclosure or reference to neural networks appears in the permissive (“may”) language of published paragraph [0024]:
“[0024] In an embodiment, pattern analyzer 110 may comprise a neural network (e.g., restricted Boltzmann machine or convolution neural network) that is trained using the assumption that the supervisor is one-way efficient. A one-way efficient supervisor as one who is always correct when a ‘no roll out’ decision is made, but can be wrong when making a ‘roll-out’ decision. The same or similar training data described herein may be used to train the neural network.”

Applicant claims no training of the artificial neural network.2  Applicant does not even claim any use/utilization of the artificial neural network in claims 1 and 15.  The artificial neural network is only in the respective claim as an apparently perhaps generic3 part of the pattern analyzer, e.g., as a generic computer component.  (In claim 8, the artificial neural network is claimed as being utilized to determine key-value pairs, but this determination of the key-value pairs using an artificial neural network was not apparently originally disclosed, with the original determination example of Table 6 apparently neither needing nor utilizing nor suggesting to utilize an artificial neural network.)
Regarding the claims being practically performed in the human mind, the examiner has given previously (and gives herein) an example with a fleet supervisor performing the claims in his head.  As to the "providing a task database to a pattern analyzer including an artificial neural network," which applicant asserts could not be practically performed in the human mind, this is just the utilization of generic computer equipment, and does not (by itself) integrate the idea into a practical application.  [See e.g., Breed (6,175,787) who, in the context of on board pattern recognition for vehicle dynamics, in 1998 indicated, “The neural network pattern recognition technology is one of the most developed of pattern recognition technologies.”]
Next, applicant asserts in this respect:
“Applicant respectfully submits that the ‘artificial neural network’ is a particular machine that is integral to all of the independent claims.”

However, the artificial neural network is not even utilized in claims 1 and 15, as detailed below, and no particular details of any “machine” (or the algorithm for its use) are provided in the specification.  Moreover, while the artificial neural network is utilized in a way that was apparently not previously disclosed in claim 8, no algorithm that might transform generic computer equipment (e.g., that would constitute the hardware implementing any artificial neural network) into a particular machine is seen by the examiner.  Accordingly, applicant’s arguments are not persuasive in this respect.
Lastly applicant asserts:
“Further, with respect to step 2B, applicant respectfully submits that the claims amount to “significantly more” than any alleged judicial exception. Looking at the claims as a whole, the claims provided an improvement over conventional systems by using an artificial neural network analysis of historical data to reduce vehicle deterioration for a fleet of vehicles. The claims clearly amount to “significantly more” than any alleged judicial exception under Prong 2B. For the reasons discussed above, Applicant submits that the rejection of claims under 35 U.S.C. §101 is improper and should be withdrawn.”
The examiner does not see, in the disclosure, that or how “artificial neural network analysis of historical data” is used to reduce vehicle deterioration, since no particular analysis of historical data by an artificial neural network is apparently disclosed.  Moreover, no vehicles are even used (“rolled out”) in the claim after the score or information is output, so it is hard for the examiner to see how the claimed invention would itself apparently lead to reduced vehicle deterioration.  Applicant simply claims making a better decision that has a possibility of leading to reduced vehicle deterioration/an improvement e.g., if the decision were to be e.g., correctly used and/or applied after the claimed method ends, while himself not using (or applying) that decision in any significant way.
Lastly, the examiner merely notes that the “improvement” for Step 2B cannot be an improved abstract idea (e.g., an improved decision-making process), since the improvement must flow from “additional [claim] elements” recited in the claim beyond the judicial exception.4
Accordingly, applicant’s arguments are not persuasive in this respect.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1)5 and MPEP § 608.01(o)6.  Correction of the following is required: antecedent basis should be provided in the specification for the new claim terminology, “artificial neural network” as recited in claims 1, 8, and 15.
Claim Interpretation
As a matter of claim interpretation only (e.g., which bears on the 101 and 112(a) analysis provided hereinafter), the examiner merely notes that independent claims 1 and 15, as amended, apparently require no utilization of the artificial neural network (ANN), and do not require that the artificial neural network perform any function or be trained in any way in/for the claim.  The ANN is simply a part of (e.g., and perhaps an unused part of) the claimed pattern analyzer.   For example, in claim 1, the pattern analyzer includes an artificial neural network (ANN), and the pattern analyzer (i.e., not necessarily the ANN) makes an assumption that the actions to remove the vehicle from service are correct, and the pattern analyzer generates the score.  In claim 15, the pattern analyzer includes an artificial neural network (ANN), and the pattern analyzer (i.e., not necessarily the ANN) generates the groupings of the defect indicators, and the pattern analyzer generates the score.
On the other hand, independent claim 8 requires utilization of the artificial neural network (ANN) to determine key-value pairs, while the pattern analyzer is provided with the current sets of defect indicators and the key-value pairs and the pattern analyzer (i.e., not necessarily the ANN) determines confidence scores.
However, this particular utilization of the ANN to determine key-value pairs apparently was not previously disclosed, with the only disclosure of neural networks in the specification as filed apparently being at published paragraph [0024] (of United States Patent Application Publication 2020/0320806), which is reproduced below:
“[0024] In an embodiment, pattern analyzer 110 may comprise a neural network (e.g., restricted Boltzmann machine or convolution neural network) that is trained using the assumption that the supervisor is one-way efficient. A one-way efficient supervisor as one who is always correct when a ‘no roll out’ decision is made, but can be wrong when making a ‘roll-out’ decision. The same or similar training data described herein may be used to train the neural network.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6 to 8, 10 to 12, 15, 16, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claim 1, it was not previously described by what algorithm7, or by what steps or procedure8, the pattern analyzer including the artificial neural network generated the defect indicator groupings “based on an assumption by the pattern analyzer that the actions to remove the vehicles from service are correct”.  Accordingly, the examiner believes the specification as filed does not evidence, to the public, possession of the invention as is now claimed by applicant.
In this respect, the specification refers to this (unclear) assumption e.g., at published paragraphs [0021], [0024], and [0027], which are reproduced by the examiner below:
“[0021] Pattern analyzer 110 may use item-set mining is used to select the subsets of defects which lead to DOWN state of vehicle frequently. In particular, it is assumed that the supervisor is one-way efficient. A one-way efficient supervisor is one who is always correct when a ‘no roll out’ decision is made, but can be wrong when making a ‘roll-out’ decision. An apriori based frequent pattern algorithm is used to mine defect patterns which are frequent in the dataset and have led to failures when a supervisor makes a roll out decision. When such a defect pattern appears in the data received from the current defect-vehicle database module 140, alert generator module 130 alerts the supervisory decision maker 150 regarding the possible consequences of a roll out decision. Thus, the system serves as a tool for the supervisory decision maker 150 and aids in making better roll out decisions.

[0024] In an embodiment, pattern analyzer 110 may comprise a neural network (e.g., restricted Boltzmann machine or convolution neural network) that is trained using the assumption that the supervisor is one-way efficient. A one-way efficient supervisor as one who is always correct when a ‘no roll out’ decision is made, but can be wrong when making a ‘roll-out’ decision. The same or similar training data described herein may be used to train the neural network.

[0027] FIG. 2 is a flowchart illustrating a method of providing break down likelihood indicators. The steps illustrated in FIG. 2 may be performed by one or more elements of system 100. From a historical database, a plurality of defect indicator groupings are determined that meet a first threshold criteria corresponding to a likelihood that an action leads to a first result (202). For example, pattern analyzer 110 may receive information from historical defect-vehicle-decision database module 120. Pattern analyzer 110 may, based on the historical defect data, develop item sets of defects which, if present, are associated with a significant proportion of transitions to an out-of-service state as compared remaining in service (e.g., a breakdown). The results may correspond to whether vehicles in a set of vehicles subsequently became unavailable after being subject to an action. The actions may correspond to whether respective vehicles in the set of vehicles were placed in service. The historical database may be derived from supervisory decisions to place respective vehicles in the set of vehicles into service. The defect indicator groupings may assume that the supervisory decisions to not place a respective vehicle into service is always correct.”

Moreover, applicant has indicated in the Remarks of 19 November 2020 that:
“With respect to the rejection on pages 4-6, sections 8-10, applicant has amended the claim language to specify that the assumption is made by the neural network.  Applicant submits that the pattern analyzer 110, which includes a neural network, utilizes a pattern algorithm that assumes that the supervisor is one-way efficient. See e.g., paragraph [0016] of the specification. With regard to the word "correct", applicant submits that actual correctness is not at issue. The neural network incorporates an algorithm that assumes that the decision to remove a vehicle from service is correct. Correctness is only claimed in the context of the assumption. While the Office asks many questions in section 9 on page 5, these questions are entirely irrelevant to the scope of the claim language. Assumptions are commonly used in mathematical algorithms.”

However, this does not (clearly) inform the examiner by what algorithm or by what steps or procedure applicant generated the defect indicator groupings (that meet the first threshold criteria) based on the assumption, or determined the key-value pairs based on the assumption, as claimed in claims 1/15 and 8, respectively, in/with the pattern analyzer comprising the artificial neural network.  For example, was this assumption part of some aspect of the artificial neural network (e.g., perhaps used in its training, or maybe its operation, or its hidden layers or weights), or was this assumption used by the pattern analyzer apart from the artificial neural network, perhaps in its training, or in its processing/operation, or in its mining of item-sets?  Accordingly, the examiner believes the specification as filed does not evidence, to the public, possession of the invention as is now claimed by applicant.
Regarding independent claim 8, it was not previously described by what algorithm, or by what steps or procedure, the artificial neural network was utilized for determining, based on an assumption that [a] decision to remove any vehicle from the set of vehicles from service is correct, the corresponding key-value pairs, as claimed.  Accordingly, the examiner believes the specification as filed does not evidence, to the public, possession of the invention as is now claimed by applicant.
In this respect, the examiner understands from published paragraph [0032] that “key-value pairs” are information pairs that describe the ratio of in-service out-of-service decisions, such as generated by the pseudo-code in Table 6.  However, while paragraph [0024] indicated that the pattern analyzer might optionally comprise a neural network “that is trained using the assumption that the supervisor is one-way efficient”, it was not previously described that the pattern analyzer utilized the (artificial) neural network to determine the key-value pairs.  Accordingly, the examiner believes the specification as filed does not evidence, to the public, possession of the invention as is now claimed by applicant.
Regarding independent claim 15, it was not previously described by what (particular) algorithm, or by what steps or procedure, the pattern analyzer including the artificial neural network generated the defect indicator groupings “based on [] an algorithm incorporating an assumption that the actions removing a vehicle in the set of vehicles from service are correct”, substantially for the same reasons given with respect to claim 1 above.  Moreover, it was not apparently (e.g., clearly) described in the application as filed that any “algorithm” incorporated any “assumption”.  Accordingly, the examiner believes the specification as filed does not evidence, to the public, possession of the invention as is now claimed by applicant.
Claims 1, 2, 4, 6 to 8, 10 to 12, 15, 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 11 to 14, “the defects indicator groupings generated [by the pattern analyzer including the artificial neural network] based on an assumption by the pattern analyzer that the actions to remove the vehicles from service are correct” is indefinite from the teachings of the specification in that it is unclear what it means that the generated defect indicator groupings (that meet the first threshold criteria)9 are generated “by the pattern analyzer including the neural network [] based on an assumption by the pattern analyzer that the actions to remove the vehicles from service are correct”.  In particular, how does the claimed pattern analyzer make and/or use the assumption to generate the defect indicator groupings based thereon, and what would or would not constitute such a claimed “assumption” for claim interpretation purposes (e.g., for determining anticipation or infringement)?  In particular, the examiner is unaware of how the assumption might manifest itself with reasonable certainty, or what the metes and bounds of such a claimed “assumption” might be10, e.g., when neither he nor the public are (or can be) privy to the thought processes of others (e.g., what assumptions might have been used/will be used to come up with existing/to be written computer code or algorithms for control).
In claim 8, lines 11 to 14, “the pattern analyzer utilizing the artificial neural network for determining, based on an assumption that [the] decision to remove any vehicle from the set of vehicles from service is correct, for a plurality of sets of historical defect indicators, key-value pairs . . .” is indefinite from the teachings of the specification because i) it is unclear what it means that the pattern analyzer utilizes the artificial neural network to determine the key-value pairs, when no such utilization of an artificial neural network is described in the specification for determining key-value pairs, ii) it is unclear how the claimed artificial neural network would determine the key-value pairs based on the stated assumption as is now claimed, and iii) it is unclear what would or would not constitute such a claimed “assumption” for claim interpretation purposes (e.g., for determining anticipation or infringement).
In claim 8, line 12, “the decision to remove any vehicle from the set of vehicles from service” has insufficient antecedent basis and is unclear.  In particular, the “at least one action” included in the task database need only include “a decision to put a vehicle from the set of vehicles into service” by the alternative (“or”) wording of line 10, and expressly does not require that there be or have been any “decision to remove any vehicle from the set of vehicles from service”, and so it is unclear what “the decision to remove . . .” of line 12 would be referring back to e.g., when the at least one action only included the “decision to put a vehicle from the set of vehicles into service”, as is permitted and encompassed by the claim language.  Applicant may overcome this portion of the rejection by changing “or” to “and” in line 10, to show that there is (in the task database) a “decision to remove any vehicle from the set of vehicles from service”, and “the decision” is referring back to that decision, if such be applicant’s intent.
In claim 15, lines 9 to 11, “based on [] an algorithm incorporating an assumption that the actions removing a vehicle in the set of vehicles from service are correct” is indefinite because i) it is unclear how the algorithm incorporates the assumption from the teachings of the specification, ii) it is unclear what “the actions removing a vehicle [singular] in the set” are referring to (e.g., is this referring to two actions removing one vehicle, two actions removing two vehicles, is this presuming with insufficient basis that the “vehicles” of the “actions removing vehicles” in line 7 were also vehicles “in the set”, or any combination of the above?), and iii) it is unclear what would or would not constitute such a claimed “assumption” for claim interpretation purposes (e.g., for determining anticipation or infringement).
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6 to 8, 10 to 12, 15, 16, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 2, 4, 6 to 8, 10 to 12, 15, 16, 18, and 20, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of analyzing patterns (e.g., for example only, using a neural network) to generate a score for the vehicle and outputting information depending on whether the score meets a threshold, e.g., by determining, from a historical database (e.g., in the human memory) that relates, for a fleet of vehicles, defect indicators, actions, including actions to put the vehicles into service and to remove the vehicles from service, and results indicating a next status of the vehicles, a plurality of defect indicator groupings that meet a first threshold criteria, the first threshold criteria corresponding to a likelihood that the action to put a given vehicle into service leads to the given vehicle having the next status of unavailable, the plurality of defect indicator groupings generated by a pattern analyzer including a neural network, the defect indicator groupings generated based on an assumption by the pattern analyzer that the actions to remove the vehicles from service are correct; based on at least one of the defect indicator groupings, and a set of defect indicators associated with a subject vehicle from the fleet of vehicles, utilizing the pattern analyzer including the neural network to generate a score for the subject vehicle; determining whether the score for the subject vehicle meets a second threshold criteria; and outputting information based on the determination of whether the score for the subject vehicle meets the second threshold criteria;  wherein the next status for the vehicles in the fleet of vehicles is one of available and unavailable; wherein the historical database is derived from the actions to place the vehicles in the fleet of vehicles into service; further comprising:  generating a respective score associated with each vehicle in the fleet of vehicles based on a corresponding set of defect indicators associated with each vehicle; further comprising: ranking the vehicles in the fleet  of vehicles based on the respective score associated with each vehicle, outputting information based on the ranking of each vehicle; or a method comprising: providing a task database to a pattern analyzer including a neural network, the task database including respective historical defect indicators associated with respective vehicles of a set of vehicles and at least one, action, the action including at least a decision to put a vehicle from the set of vehicles into service or a decision to remove any vehicle from the set of vehicles from service, the pattern analyzer utilizing the neural network for determining, based on an assumption that the decision to remove any vehicle from the set of vehicles from service is correct, for a plurality of sets of historical defect indicators, key-value pairs corresponding to respective sets of historical defect indicators and a respective ratio corresponding to a first frequency of vehicles being taken out of service to a second frequency of vehicles remaining in service, providing the pattern analyzer including the neural network with respective current sets of defect indicators associated with a current status of respective vehicles of the set of vehicles, the pattern analyzer, based on the respective current sets of defect indicators   and the key-value pairs, determining confidence scores that correspond to a likelihood the respective vehicle of the set of vehicles will remain in service; providing an alert generating module with the confidence scores; and outputting information about at least one vehicle of the set of vehicles based on the confidence scores; wherein at least one of the actions includes a decision-to place a respective vehicle of the set of vehicles into service that was incorrect; wherein the task database is derived from the action including the decision  to put the vehicle in the set of vehicles into service;  wherein a training of the pattern analyzer assumes decisions to remove a respective vehicle from service are correct; or a method comprising: receiving a historical database related to a set of vehicles, the historical database relating defect indicators, actions, and results, wherein the actions include actions placing vehicles in service and actions removing vehicles from service and the results include an available status and an unavailable status;   based on the historical database, and an algorithm incorporating an assumption that the actions removing a vehicle in the set of vehicles from service are correct, utilizing a pattern analyzer including a neural network for generating groupings of defect indicators that meet a first threshold criteria corresponding to a likelihood that the action placing the vehicle in service leads to a first result; based on at least one of the groupings of defect indicators, and a set of defect indicators associated with a subject vehicle, utilizing the pattern analyzer including the neural network for generating a score for the subject vehicle; determining whether the score for the subject vehicle meets a second threshold criteria; and outputting information based on the determination of whether the score for the subject vehicle meets the second threshold criteria; wherein the results correspond to whether the vehicles in the set of vehicles subsequently became unavailable after being subject to the action placing the vehicles in service;  wherein the historical database is derived from the actions placing respective vehicles in the set of vehicles into service; further comprising: generating a score  associated with each vehicle  in the set of vehicles based on respective sets of defect indicators associated with each vehicle; ranking respective vehicles in the set of vehicles based on the score associated with the respective vehicles; and, outputting information based on the ranking of respective vehicles.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because the method could be practically performed in the human mind as a mental process by a fleet supervisor (e.g., for example, as an improved method of [score] calculation11), as described as conventional background in the specification at paragraph [0001], with i) the supervisor’s memory being the database, ii) his thought processes functioning as a pattern analyzer, iii) his brain inherently including the neural network (cf. Wikipedia article, “Human brain”, cited previously) for generating his thought process, iv) his understanding of vehicle “diagnostic trouble codes” (DTCs, as are/were conventionally regulated for OBD-II compliant vehicles) being defect indicators for respective vehicles, v) the supervisory actions being his past actions to place vehicles in service, take them out of service, maintain them, etc., vi) the results being e.g., whether there were breakdowns, etc. of vehicles during service (i.e., after being placed into service) and their next statuses (e.g., “down”, “available”) for subsequent use, maintenance of vehicles, etc., vii) the “groupings” being e.g.: 
a) vehicles having DTCs that he considers (i.e., from his past experience and associative memory associating his past actions with results) necessary (or critical) to address before placing a vehicle in service (his vehicle availability/confidence score = 0), 
b) vehicles having DTCs that he similarly (i.e., from past experience) considers important to address except in extreme circumstances before placing a vehicle into service (his vehicle availability/confidence score = 3), 
c) vehicles having DTCs he similarly considers to have lower importance which should be addressed whenever possible/convenient (his vehicle availability/confidence score = 5) but need not be addressed yet, 
d) vehicles having other DTCs he similarly considers trivial that need not be addressed at all (his vehicle availability/confidence score = 8), 
e) vehicles having no DTCs (his vehicle confidence/availability score = 10), and 
f) vehicles having DTCs the supervisor is unfamiliar with; 
with viii) the first threshold being that the fleet supervisor is familiar (in his memory) with the effects of (results from) the DTCs (categories a) to d) above), ix) the second threshold e.g., for placing into service actions, being that the score reflects that the vehicle DTCs, if any, need not be addressed yet (e.g., score ≥ 5 above, and using the vehicles ranked with the highest scores first), and x) the output being the fleet supervisor telling his subordinates or clients which fleet vehicles are available for service, with key-value pairs being the supervisors associative memory of how many vehicles broke down and how many vehicles did not break down (but were able to remain in service) when he placed them into service with particular DTCs, whereby he learns and understands, by a thought process[12], a percentage risk associated with placing of vehicles with DTCs into service.
Additionally, the abstract idea is not integrated by the recitation of additional elements (that is, beyond the abstract idea itself13) into a practical application because merely using a computer as a tool to perform an abstract idea (e.g., as described at published paragraph [0045] of the specification; see also paragraph [0024]) is not integrating the idea into a practical application of the idea, and e.g., no additional machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a database, a pattern analyzer including an artificial neural network, an alert generating module, outputting of information, receiving a database [e.g., making memories], etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry (e.g., by a thinking supervisor who communicates his supervisory decisions to alert others of them or who acts on his decisions14), and moreover, the generically recited computer elements (e.g., at least one processing system executing machine-readable code, a database, a pattern analyzer including the artificial neural network that is only optionally and generically used (without any detail of its use) in the disclosure15, and/or other computer components such as a processing system implementing a generic neural network16, a display unit, an interface unit, data store and a processing resource; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because they would be well-understood, routine, and conventional in any computer implementation of the idea.
Finally, limiting or linking the use of the idea to a particular technological environment (e.g., a vehicle fleet environment and/or used for [unquantifiably] reducing vehicle deterioration) as in the claim preamble is not enough to transform the abstract idea into a patent-eligible invention (Flook17) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Manchanda et al. (ArXiv 2020) is a (post-filing) publication describing applicant’s SUPAID system, and describes cost savings.
Mbuli et al. (SOHOMA’18) reveals a condition-based maintenance (CBM) decision support system in which the virtual agent learns from the human supervisor (FIG. 4) and that can be used for scheduling operation/repair of passenger trains based on sensed/identified problems (FIG. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See MPEP 2111.02.  See also MPEP 2111.02, II. and STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000), cited therein, holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation.
        2 Distinguishing the claims from Example 39 in the Advanced Module for the 2019 PEG.  See e.g., the 2019 PEG Federal Register notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 50 to 57).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/101-2019-peg-advanced-module.pptx for the Advanced Module, and (for the October 2019 update) https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        3 If it were not fully generic, the examiner believes more disclosure/teaching would have been required on the part of the applicant to support a claim to its provision and/or use.
        4 See Footnote 18 in Parker v. Flook, 437 U.S. 584 (1978), “Very simply, our holding today is that a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under 101.”  That is, an improved abstract idea is still an abstract idea. 
        5 Quoting the rule section:  “(d)(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”
        6 Quoting the MPEP:  “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        7 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        8 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        9 See e.g., published paragraphs [0018], [0038], etc., where for example only {D0,D1,D2] is a defect indicator grouping (a set or a group of indicated defects for the vehicle) that meets a threshold criteria (e.g., 85%) of/for e.g., a “bad defect state”.  See also act 404 in FIG. 4.
        10 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        11 See Footnote 18 in Parker v. Flook, 437 U.S. 584 (1978), “Very simply, our holding today is that a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under 101.”
        12 The supervisor could think, within himself, like this: “Let’s see, we keep getting the Evaporative System DTCs (P0411, P0440, P0442, P0446, P0455) on our Ford Focus models.  In the past six months, I must have gotten fifty of these codes, and I put all of the cars back into service without delaying for additional maintenance or diagnostics, and only one of them broke down, and maybe that was just coincidental, or maybe that was just a mistake on my part.  These codes are often just from a loose gas tank cap, because someone filled up the tank but didn’t tighten the cap.  Therefore, until something changes, I will from now on put all Ford Focus models with these DTCs back into service immediately without delay after the codes are logged, because I’m pretty sure (and I’m almost always correct, at least in this respect) that these codes are clearly trivial and won’t lead to vehicle breakdowns, and will clear themselves after the next fill up, so I will give these vehicles an availability/confidence score of ‘8’ in my mind, and use these cars right after I’ve finished using the cars with no DTCs.”
        13 See MPEP 2106.04, I., “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. . . . Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original).”
        14 See applicant’s specification at paragraphs [0001], [0002], etc.
        15 The sum total of the neural network disclosure is at published paragraph [0024] of the specification, and is reproduced below:
        “[0024] In an embodiment, pattern analyzer 110 may comprise a neural network (e.g., restricted Boltzmann machine or convolution neural network) that is trained using the assumption that the supervisor is one-way efficient. A one-way efficient supervisor as one who is always correct when a ‘no roll out’ decision is made, but can be wrong when making a ‘roll-out’ decision. The same or similar training data described herein may be used to train the neural network.”
        16 For example, predicting vehicle DTCs using a neural network is described by Barfield, Jr. et al. (2016/0033150) at paragraph [0049]; predicting vehicle health based on engine and sensor data using neural networks is described by Nwadiogbu et al. (2009/0138141) at paragraph [0041]; diagnosing machine malfunctions using neural networks for learning from historical data and providing predictions is described by Dean et al. (2002/0183866) at paragraph [0004]; and machine fault diagnostics using neural networks is described throughout Wang et al. (5,566,092; cf. FIG. 2, abstract, and claim 3), all of which were cited previously with the Office action of 24 August 2020.  See also all of the references as described in the (Prior Art) section of the final Office action dated 11 February 2021.
        17 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)